Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed 6/15/2021. Claims 1-20 are currently pending and claims 1, 6, 11, 15, 19 and 20 are the independent claims.

Claim Objections
Claims 1, 6, 11, 15, 19 and 20 are objected to because of the following informalities:  
As per independent claims 1, 6, 11, 15, 19 and 20, they recite the acronym “APP” without first defining “APP” to mean “application”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-7, 10-11, 14-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tene et al. (herein called Tene) (US PG Pub. 2020/0117433 A1).

As per claim 1, Tene anticipates: a method for compilation optimization of a hosted APP, comprising: 
obtaining environment data of a hosted APP running environment provided by a host APP, in response to receiving from the host APP a request to obtain the hosted APP (pars. [0017], [0022]-[0023], [0026]-[0027], [0056], [0058], managed runtime environment/MRTE  is execution environment in which code executes (host APP) that requests optimized version of code from optimizer (request to obtain hosted app from host APP), and provide runtime conditions/states/information relating to runtime condition (environment data) to optimizer (obtain environment data of hosted APP running environment provided by host APP) which optimizes code using conditions/states/information/environment data and provides optimized version of code unit/APP to MRTE/MRTE replaces original code with optimized version/APP and runs/executes optimized version/APP, and code may be high level programming language such as Java, C++,etc. (source code) which is compiled by source compiler into program/application/APP.); 
querying in compilation results of the hosted APP uploaded by a developer tool, according to the environment data of the hosted APP running environment provided by 
sending to the host APP the compilation result runnable by the host APP obtained, so that the host APP runs the compilation result by using the hosted APP running environment provided by the host APP (pars. [0023], [0049]-[0050], optimized code/compilation result runnable by host APP provided/sent to MRTE/runtime environment/host APP (send compilation result runnable/executable by host APP/MRTE to host app/MRTE) and executed on the MRTE as long as runtime conditions/assumptions/environment data associated with optimized code is true (so 

As per claim 2, Tene further anticipates: wherein the second compilation result comprises a plurality of compilation results (pars. [0030]-[0032], code optimizer in each connected MRTE generates an optimized version of a code unit which is shared with connected MRTE’s/optimized code is generated for plurality of code units/etc. (second compilation result/optimized version of code comprises a plurality/multiple/etc. compilation results/optimized code version generated by each MRTE/optimized code generated for plurality of code units/etc.) and optimized code for plurality of code units/all optimized code units/plurality of compilation results are stored along with their environment assumptions/environment data/etc.).

As per claim 5, Tene further anticipates: wherein the environment data of the hosted APP running environment provided by the host APP comprises at least one of: 
version data of the host APP; or 
version data of the hosted APP running environment provided by the host APP (pars. [0023], [0046], [0051], [0068]-[0069], MRTE/host APP provides code optimizer with information regarding runtime conditions/runtime states/etc. of the runtime environment and optimizer optimizes code using the provided conditions/states/etc. and the provided conditions/states are stored/associated/etc. with the optimized code as speculative assumptions which reflect the conditions/states that the code is optimized for, and provided runtime conditions/states/speculative assumptions may include 

As per claim 6, Tene further anticipates: a method for compilation optimization of a hosted APP, comprising: 
obtaining source code of a hosted APP (pars. [0017], [0022]-[0023], [0026]-[0027], [0056], [0058], code may be high level programming language such as Java, C++,etc. (source code) which is compiled by source compiler into program/application/APP (obtain source code and compile into program/APP/etc.) and executed in managed runtime environment/MRTE (compiled code/program is executed in MRTE/host APP and as such is hosted APP executed/runnable/etc. in host APP).); 
constructing compilation results of the hosted APP according to the source code of the hosted APP, wherein the compilation results of the hosted APP comprise a first compilation result before compilation optimization and a second compilation result after the compilation optimization (pars. [0030], [0032], [0034]-[0048], [0054]-[0055], optimized versions (compilation result) of code/code unit/program/source code to be executed/run on MRTE/host app (hosted APP to be run/executed on host APP) are generated (construct/generate compilation results of hosted APP/code/program 
uploading the compilation results of the hosted APP to a management platform (pars. [0023], [0030], [0032], [0047], [0049]-[0050], optimized code/compilation result runnable by host APP provided/sent to managed runtime environment/MRTE where it is stored, run/executed, etc. and optimized code/compilation result is managed by code optimization manager (upload/send/etc. compilation result of hosted APP/code/program/code unit/etc. to management platform).).

As per claim 7, it recites a method having similar limitations to the method of claim 2 and is therefore rejected for the same reasoning as claim 2, above. 

As per claims 10, 14, and 18 they recite a method and electronic devices, respectively, having similar limitations to the method of claim 5 and is therefore rejected for the same reasoning as claim 5, above.

As per claim 11, 19 they recite an electronic device and non-transitory computer-readable storage medium, respectively, having similar limitations to the method of claim 1 and are therefore rejected for the same reasoning as claim 1, above.

As per claim 15, 20 they recite an electronic device and non-transitory computer-readable storage medium, respectively, having similar limitations to the method of claim 6 and are therefore rejected for the same reasoning as claim 6,

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 8-9, 12-13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tene et al. (herein called Tene) (US PG Pub. 2020/0117433 A1) and Custodio (US PG Pub. 2003/0182652 A1).


As per claim 3, Tene does not explicitly state, however teaches: before querying in compilation results of the hosted APP uploaded by the developer tool, according to the environment data of the hosted APP running environment provided by the host APP, to obtain the compilation result runnable by the host APP, 
obtaining the compilation results of the hosted APP uploaded by the developer tool (pars. [0069]-[0070], [0075], compiled code/compilation results/etc. is built/compiled/etc. by builder and returned/stored/checked in/etc.  to repository (obtain compilation results of hosted app uploaded by developer tool), checked for errors, and deployed to target environment for execution.); 
examining each of the compilation results of the hosted APP (pars. [0009], [0042], [0056], [0070], compiled/build/release code/file/etc. (compilation result of hosted app) is checked (examined) for errors.); and 
marking a runnable environment for a compilation result whose examination result is "pass", according to the examination results of the compilation results (pars. [0004], [0008], [0029], [0031]-[0032], [0054], [0070], [0073], versions of code/file/etc. have manifest/deployment instructions/etc. which specifies environment/target location in environment/etc. in which the code is to be deployed after compilation and error checking. As the manifest/deployment instructions for each code/file/etc. specify the environment/location in the environment/etc. in which the code/file/etc. is to be deployed after compilation and error checking, it is obvious that the specification of an environment/location in the environment is marking a runnable environment for a 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add before querying in compilation results of the hosted APP uploaded by the developer tool, according to the environment data of the hosted APP running environment provided by the host APP, to obtain the compilation result runnable by the host APP, obtaining the compilation results of the hosted APP uploaded by the developer tool; examining each of the compilation results of the hosted APP; and marking a runnable environment for a compilation result whose examination result is "pass", according to the examination results of the compilation results, as conceptually taught by Custodio, into that of Tene because these modification allow for error checking to occur on compiled/optimized code before it is deployed to an environment for execution, which is desirable as it helps prevent errors from occurring during execution/running of the code thereby helping to ensure that the code operates correctly/as intended.

As per claim 4, while Tene teaches compiling first and second versions of code/code units/etc., it does not explicitly state, however Custodio teaches: wherein the examining each of the compilation results of the hosted APP comprises: 
examining the first compilation result and the second compilation result respectively, to obtain an examination result of the first compilation result and an examination result of the second compilation result respectively (pars. [0056],[0070], 
if the examination result of the first compilation result is "pass", not adjusting the examination result of the second compilation result (pars. [0056], [0066], [0069]-[0070], manifest file and source code of code/file/etc. to be deployed (first compilation result that is not compiled/optimized from Tene) are checked (examination of first compilation result/not compiled/optimized code/etc.) for errors before being built/compiled/optimized and if errors are found then deployment is halted, and if no error is found/examination result of first compilation is “pass”/etc. then deployment proceeds, code/file/manifest/etc. is compiled/optimized/etc., and compiled code is checked for errors (examination of second compilation result). As the deployment proceeds if no errors are found in the manifest/source code (result of first examination is “pass”) and the code/file/first compilation result is compiled/optimized and then checked for errors after compilation/result of second examination, it is obvious that the examination result of the second compilation result is not adjusted/second examination occurs/etc. if the 
if the examination result of the first compilation result is "fail to pass", adjusting the examination result of the second compilation result as "failing to pass" (pars. [0056], [0066], [0069]-[0070], manifest file and source code of code/file/etc. to be deployed (first compilation result that is not compiled/optimized from Tene) are checked (examination of first compilation result/not compiled/optimized code/etc.) for errors before being built/compiled/optimized and if errors are found (examination result of first compilation result/not compiled/optimized code is “fail to pass”) then deployment is halted, and if no error is found/examination result of first compilation is “pass”/etc. then deployment proceeds, code/file/manifest/etc. is compiled/optimized/etc., and compiled code is checked for errors (examination of second compilation result). As the deployment only proceeds if no errors are found in the manifest/source code (result of first examination is “pass”) and the code/file/first compilation result is compiled/optimized and then checked for errors after compilation/result of second examination, it is obvious that the halting of deployment if the examination result of the first compilation result is “fail to pass”/errors are found prevents the second compilation result from being examined/checked/etc. and as such the examination result of the second compilation result adjusted to “failing to pass”/halted/prevented from occurring.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the examining each of the compilation results of the hosted APP comprises: examining the first compilation result and the second compilation result respectively, to obtain an examination result of the 

As per claim 8, Tene does not explicitly state, however Custodio teaches:
generating respective version data of the compilation results according to the compilation results of the hosted APP, wherein the respective version data of the compilation results include version data of the first compilation result, the lowest version data of the hosted APP running environment on which the first compilation result depends, version data of the second compilation result, and the lowest version data of the hosted APP running environment on which the second compilation result depends (pars. [0046], [0054], [0057], each code versions/releases/etc. (compilation results including first and second compilations results from Tene) have manifests/release data/etc. that includes release ID for the for the version/release of the manifest, changes made in the release/version, indication of target environment, information specifying parent release ID specifying the parent for each release/version (version data for releases/versions/first and second compilation results of Tene includes version 
uploading the compilation results and the respective version data of the compilation results to the management platform (pars. [0008], [0045]-[0046], database stores versions/releases/codes/etc. to be deployed to environments along with their release ID/version number/etc., manifests, parent release ID, etc. (compilation results/versions/releases are uploaded/stored/etc. along with their manifests/release ID/version data of compilation results/etc.).).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add generating respective version data of the compilation results according to the compilation results of the hosted APP, wherein the respective version data of the compilation results include version data of the first compilation result, the lowest version data of the hosted APP running environment on which the first compilation result depends, version data of the second compilation result, and the lowest version data of the hosted APP running environment on which the second compilation result depends; and uploading the compilation results and the respective version data of the compilation results to the management platform, as conceptually taught by Custodio, into that of Tene because these modification allow for the versions/releases/compilation results to be stored along with their version data thereby allowing them to be identified and selected to be deployed to their intended environments according to their version data as desired, which is desirable as it helps 

As per claim 9, Tene does not explicitly state, however Custodio teaches: wherein the generating respective version data of the compilation results according to the compilation results of the hosted APP comprises: 
generating sequentially the respective version data of the compilation results according to a uniform compilation version generating rule of the hosted APP; or 
generating sequentially the respective version data of the compilation results according to a current-time compilation version generating rule of the hosted APP (pars. [0009], [0032], [0050], [0054], [0056], release/version/compilation result of code is assigned particular version number which may be sequential numbers, ex: version1, version1.1 version2, version 3, etc. of code, and when code/version/release/compilation result is being deployed it is checked to ensure that the version number of the code being deployed is not lower than the version already in the environment and/or that the date of the code/version/release/compilation result being deployed is not older than the code already in the environment. As code/version/release/compilation results have assigned version number such as version 1, 2, 3, etc. it is obvious that version data is generated sequentially, and as the date of code/version/compilation result being deployed is checked to ensure it is not older than already deployed code it is obvious that the respective version data of the compilation results/code/release/etc. is generated according to a current-time/date/etc. compilation version generating rule of the hosted 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the generating respective version data of the compilation results according to the compilation results of the hosted APP comprises: generating sequentially the respective version data of the compilation results according to a uniform compilation version generating rule of the hosted APP; or generating sequentially the respective version data of the compilation results according to a current-time compilation version generating rule of the hosted APP, as conceptually taught by Custodio, into that of Tene because these modifications allow for the code/version/release/APP/etc. to be identified based on a version number determined in a manner such that it is known which versions are more recent than other versions, which is desirable as it helps ensure that a desired version/a newer version/etc. is deployed and helps prevent errors that may occur from deploying an out of date/older/etc. version of code/app, thereby helping to ensure that deployed apps/code/etc. are up to date/a desired version/etc. and the code operates as intended.

	As per claims 12, 13, 16, and 17 they recite electronic devices having similar limitations to the methods of claims 3, 4, 8, and 9 respectively, and are therefore rejected for the same reasoning as claims 3 and 4, respectively, above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M SLACHTA whose telephone number is (571)270-0653. The examiner can normally be reached Monday-Friday 6:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M SLACHTA/Examiner, Art Unit 2193